DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 10, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed because none of the prior art of record discloses or 
suggests advertising power capabilities of the priority port to the USB element connecting to the dock includes offering power connections to operate the USB element in modes that require more power than is unassigned in the dock, in combination with the remaining claimed features.
	Claims 7-10 are allowed because none of the prior art of record discloses or suggests the instructions configured to cause the processor to determine an amount of current drawn by an operating USB element attached to the dock; and based on the amount of current drawn by the operating USB element, renegotiate a current assignment with the operating USB element to a lower power operating mode, in combination with the remaining claimed features.
	Claims 11-15 are allowed because none of the prior art of record discloses or suggests advertising power capabilities of the priority port to the USB element 
	Claims 17-20 are allowed because none of the prior art of record discloses or suggests determining an amount of current drawn by an operating USB element attached to the dock; and based on the amount of current drawn by the operating USB element, renegotiating power assignment to the operating USB element with the USB element, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed September 10, 2020, with respect to the objections to the drawings and claims, and the rejections of claims 1-20 under 35 U.S.C. 112, second paragraph, and 103 have been fully considered and are persuasive.  The objections and rejections of claims 1-20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836